DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
3/18/2022. In Applicant’s amendment, claims 1 and 2 were amended. Claims 3-20 are new. Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 102 are withdrawn. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Datta reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Drai et al, US Publication No. 2012/0284252 A1, hereinafter Drai, in view of
De Datta et al, US Patent No. 8949254 B1, hereinafter Datta. As per,

	
Claims 1, 8
Drai teaches
A method comprising: /
A system comprising: one or more computer-readable medias configured to store instructions; one or more processors coupled to the one or more computer-readable medias and configured to execute the instructions to cause or direct the system to perform operations, the operations comprising: /
A method comprising:
receiving, at a computing system, one or more types of marketing data; (Drai [0022] According to another embodiment, the CDN can provide a tool for easily managing and/or modifying header metadata. This data when managed correctly can provide additional information on the site and/or the specific page and by doing so, can increase the site's rank for specific terms; [0035])
processing, via the computing system, the marketing data to determine one or more types of adjustments to the at least one webpage; (Drai [0032] According to another embodiment, the CDN optionally provides a tool for monitoring and boosting keywords on site (keyword optimization), as well as for providing feedback on specific words, for example with regard to popularity, usage in various types of queries and so forth)
generating, at the computing system, one or more sets of instructions, the one or more sets of instructions configured to implement the one or more types of adjustments in the at least one webpage; (Drai [0013] The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL. Duplication is tracked by, for example, analyzing the CDN instructions or by checking the checksum of the cached objects. For example, the CDN instructions can be analyzed to determine whether there are two different URLs pointing to the same content from the origin and/or by comparing files that are provided by the same site, to locate any such duplication)
organizing, at the computing system, the one or more sets of instructions into executable computer instruction code, the executable computer instruction code configured to be executed by a web browser to cause the one or more type of adjustments in the at least one webpage, the one or more type of adjustments in the at least one webpage having an effect to adjust at least one of the types of marketing data; (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL”)
[…].
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
and injecting an instruction directly into the at least one webpage, the instruction directing a web browser to request at least a part of the executable computer instruction code when executing code of the at least one webpage. (Datta col. 8, ln. 59-61 “a content optimization tool or module of code (e.g., that is provided by the third party provider) may be directly integrated into a website and may be invoked each time a page is requested)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Drai’s web page optimization to include directly injecting code into a web browser to request the code when executing the webpage in view of Datta in an effort to discoverability of a website (Datta col. 2, ln. 16-17 & MPEP 2143G).
	Claim 2
Drai teaches
wherein the computing system comprises at least one of marketing data sources, optimization engines, publishers, compilers, or injection modules. (Drai [0031] According to another embodiment, the CDN optionally helps in localization efforts, which in tum helps improve the site's search rank. By serving the content from a location close to the end user (preferably the same country), and delivering localized content from IPs in the local country. This improves SEO (as well as performance), and helps the localization efforts, especially when the content is different for the localized sites).
Claims 3, 9
wherein the marketing data includes one or more: search engine optimization data, site crawl data, log file data, web analytics data, competitor data, paid media spend data, paid media performance data, customer data platform data, customer relationship management platform data, account based marketing system data, ecommerce data, and online-to-offline data.  (Drai [0016] “the system and method optionally transfers the relevant web crawler logs to the site for analysis”)
Claims 4, 10
wherein the one or more types of adjustments are selected from a set of adjustments including: removing duplicate content, adjusting tags and titles, adjusting mobile image and video media, adjusting product offers, adjusting calls to action (CTA's), adjusting personalized content, adjusting marketing offers, and adjusting user experiences.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL”)
Claims 5, 11
wherein the webpage is a webpage component or fragment.  (Drai [0022] “the CDN can provide a tool for easily managing and/or modifying header metadata”)
Claims 6, 12
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
further comprising directing, by the computing system, the web browser, in response to the web browser executing the instruction, the web browser to the at least a part of the executable computer instruction code.  (Drai col. 8, ln. 38-39 “added content may be loaded directly into the HTML of a page”)
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 1, 8 and incorporated herein.
Claims 7, 13
further comprising injecting a second instruction directly into the at least one webpage, the second instruction directing a web browser to render the Page 3 of 8Application No. 16/950,432Attorney Docket Number B1074.10036US02Responsive to Office Action dated December 17, 2021at least one webpage, the rendered at least one webpage including at least one of the types of adjustments.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL” noting the resolution of the duplication mapped to a type of adjustment. Further note, the providing of the appropriate code and referring all duplications to one URL mapped to the injected instruction.)
Claim 14
A method comprising: 
receiving one or more types of marketing data; (Drai [0022] According to another embodiment, the CDN can provide a tool for easily managing and/or modifying header metadata. This data when managed correctly can provide additional information on the site and/or the specific page and by doing so, can increase the site's rank for specific terms; [0035])
processing the marketing data to determine a plurality of adjustments for a plurality of webpages; (Drai [0032] According to another embodiment, the CDN optionally provides a tool for monitoring and boosting keywords on site (keyword optimization), as well as for providing feedback on specific words, for example with regard to popularity, usage in various types of queries and so forth)
[…]; 
generating a set of executable computer instruction code configured to be executed by a web browser to cause the subset of the plurality of adjustments in the subset of webpages, the subset of the plurality of adjustments in the subset of webpages having an effect to adjust at least one of the types of marketing data; (Drai [0013] The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL. Duplication is tracked by, for example, analyzing the CDN instructions or by checking the checksum of the cached objects. For example, the CDN instructions can be analyzed to determine whether there are two different URLs pointing to the same content from the origin and/or by comparing files that are provided by the same site, to locate any such duplication)
[…].
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
determining a subset of the plurality of webpages for which the adjustments are to be implemented, the subset of webpages selected based on web traffic patterns of the plurality of webpages and associated with a subset of the plurality of adjustments; (Datta fig. 2 noting the identification of pages to include content based on matching technique; col. 3, ln. 29-42 “Such content that should appear may be compared to existing content to identify potential modifications at 104. In various embodiments, the potential modifications identified at 104 may include altering existing content (e.g., reorganizing, replacing, or otherwise adjusting existing content and/or the presentation of content), adding new content (e.g., synonyms or other interchangeable expressions for important terms, links to other pages or resources, etc.), smearing content from any appropriate source (e.g., adding content to a page that is extracted from a related and/or relevant source), surfacing content that was previously not static and hence not searchable or crawlable, moving content (e.g., from one portion of a page to another portion of the page or from one page of a website to another page of the website);” col. 4, ln. 46-56 “the expanded content is optionally matched against a set of content using a relaxed matching technique to obtain a mapping of the page to a subset of relevant content. The set of content may include any queries, terms, keywords, phrases, expressions, or other identifiers used to index and/or locate a resource such as a web page. In various embodiments, a set of queries employed at 206 may be populated, for example, using any applicable reverse search engine and/or from any other appropriate sources such as search engine logs, search logs from websites, search terms extracted from traffic logs”)
and injecting an instruction directly into each of the subset of webpages, the instructions directing a web browser to request at least a part of the set of executable computer instruction code when executing code of the subset of webpages. (Datta col. 8, ln. 59-61 “a content optimization tool or module of code (e.g., that is provided by the third party provider) may be directly integrated into a website and may be invoked each time a page is requested)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Drai’s web page optimization to include determining adjustments for a subset of webpages and directly injecting code into a web browser to request the code when executing the webpage in view of Datta in an effort to discoverability of a website (Datta col. 2, ln. 16-17 & MPEP 2143G).
Claim 15
Drai teaches
wherein the method is performed by a computing system that includes one or more of: optimization engines, publishers, compilers, and injection modules. (Drai [0031] According to another embodiment, the CDN optionally helps in localization efforts, which in tum helps improve the site's search rank. By serving the content from a location close to the end user (preferably the same country), and delivering localized content from IPs in the local country. This improves SEO (as well as performance), and helps the localization efforts, especially when the content is different for the localized sites).
Claim 16
wherein the marketing data includes one or more: search engine optimization data, site crawl data, log file data, web analytics data, competitor data, paid media spend data, paid media performance data, customer data platform data, customer relationship management platform data, account based marketing system data, ecommerce data, and online-to-offline data.  (Drai [0016] “the system and method optionally transfers the relevant web crawler logs to the site for analysis”)
Claim 17
wherein the one or more types of adjustments are selected from a set of adjustments including: removing duplicate content, adjusting tags and titles, adjusting mobile image and video media, adjusting product offers, adjusting calls to action (CTA's), adjusting personalized content, adjusting marketing offers, and adjusting user experiences.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL”)
Claim 18
wherein one subset of webpages is a webpage component or fragment.  (Drai [0022] “the CDN can provide a tool for easily managing and/or modifying header metadata”)
Claim 19
Drai does not explicitly teach, Datta however in the analogous art of web page optimization teaches
wherein the subset of webpages is further selected based on conversion events associated with the plurality of webpage. (Datta fig. 2 noting the identification of pages to include content based on matching technique; col. 3, ln. 29-42 “Such content that should appear may be compared to existing content to identify potential modifications at 104. In various embodiments, the potential modifications identified at 104 may include altering existing content (e.g., reorganizing, replacing, or otherwise adjusting existing content and/or the presentation of content), adding new content (e.g., synonyms or other interchangeable expressions for important terms, links to other pages or resources, etc.), smearing content from any appropriate source (e.g., adding content to a page that is extracted from a related and/or relevant source), surfacing content that was previously not static and hence not searchable or crawlable, moving content (e.g., from one portion of a page to another portion of the page or from one page of a website to another page of the website);” col. 4, ln. 46-56 “the expanded content is optionally matched against a set of content using a relaxed matching technique to obtain a mapping of the page to a subset of relevant content. The set of content may include any queries, terms, keywords, phrases, expressions, or other identifiers used to index and/or locate a resource such as a web page. In various embodiments, a set of queries employed at 206 may be populated, for example, using any applicable reverse search engine and/or from any other appropriate sources such as search engine logs, search logs from websites, search terms extracted from traffic logs”) 
The rationales to modify/combine the teachings of Drai with/and the teachings of Datta are presented in the examining of claim 14 and incorporated herein.
Claim 20
further comprising injecting a second instruction directly into at least one of the subset of webpages, the second instruction directing a web browser to render the at least one of the subset of webpages, the rendered at least one of the subset of webpages including at least one of the types of adjustments.  (Drai [0013] “The CDN can identify the duplication while serving the pages and notify the site owner and/or automatically prevent or resolve the duplication, for instance by providing the appropriate HTTP code and referring all duplications to one URL” noting the resolution of the duplication mapped to a type of adjustment. Further note, the providing of the appropriate code and referring all duplications to one URL mapped to the injected instruction.)







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi et al, Website fingerprinting using traffic analysis of dynamic webpages, 2014.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624